Steele Hays, Justice, dissenting. The petition for rehearing and the comments of Chief Justice Holt demonstrate that we were mistaken in applying a narrow interpretation to Ark. Stat. Ann. § 19-1603 (Repl. 1980). The fact that the Civil Service Act simply refers to “open, competitive examinations”, need not be taken to mean that the qualities being sought, i.e. “efficiency, character and conduct,” can only be measured by an examination. Nothing in the act suggests that the legislature intended that such qualities be discerned entirely by examination and we should not read that questionable premise into the act. The trial court ruled that inasmuch as the Civil Service Act does not specifically prohibit reasonable credits based on seniority, the procedures adopted by the North Little Rock Civil Service Commission were not unlawful. I believe that interpretation was correct and should be adopted on rehearing.